[Cite as State v. Wallace, 2016-Ohio-74.]


                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            FAYETTE COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :      CASE NO. CA2015-07-018

                                                  :             DECISION
  - vs -                                                          1/11/2016
                                                  :

TAVIO D. WALLACE,                                 :

        Defendant-Appellant.                      :



      CRIMINAL APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                           Case No. CR20140118


Jess C. Weade, Fayette County Prosecuting Attorney, 110 East Court Street, Washington
C.H., Ohio 43160, for plaintiff-appellee

Steven H. Eckstein, 1208 Bramble Avenue, Washington C.H., Ohio 43160, for defendant-
appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Fayette County Court of Common Pleas, and upon the brief filed by appellant's counsel.

        {¶ 2} Counsel for defendant-appellant, Tavio Wallace, has filed a brief with this court

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that
                                                                      Fayette CA2015-07-018

a careful review of the record from the proceedings below fails to disclose any errors by the

trial court prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists one potential error "that might arguably support the appeal," Anders, at

744, 87 S. Ct. at 1400; (3) requests that this court review the record independently to

determine whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for appellant

on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief

and motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       S. POWELL, P.J., RINGLAND and HENDRICKSON, JJ., concur.




                                             -2-